DETAILED ACTION

In response to the Amendment filed December 12, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The Terminal Disclaimer filed December 6, 2021 is acknowledged and has been approved. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 10 and 15 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US Pub. No. 2011/0099828).
Hernandez discloses a tape measure (10), comprising a housing (12) at least in part covering a tape (32) selectively extendable from and retractable to a hook side of the housing; said housing (12) having a back side that is substantially curved (Figure 1); said housing (12) having a grip swell side (Figure 1) which has a grip swell surface (14); and said grip swell surface (14) having a grip swell peak (at the center of the side surface) which is part of a curved surface which is convex and which projects at least in part to fill at least a portion of a gripping cavity of an operator;.
Referring to claim 2, Hernandez sets forth a tape measure wherein the grip swell surface (14) has at least in part a convex surface (See Figure 1).
Regarding claim 4, Hernandez shows a tape measure wherein the grip swell surface generally has the shape of a dome (See Figure 1).
In regards to claim 8, Hernandez sets forth a tape measure (10), comprising a housing (12) at least in part covering a tape (32) selectively extendable from and retractable to a hook side (16) of the housing; said housing (12) having a back side that is substantially curved (Figure 1);  said housing (12) having a grip swell side (Figure 1) which has a grip swell volume (14) configured to fill at least a portion of a gripping cavity of a hand of an operator; and said grip swell volume (14) having at least a portion of which encompasses at least a portion of a grip swell side center region which has curved surface which is convex and which projects at least in part to fill at least a portion of the gripping cavity (Figure 1).
With regards to claims 9 and 10,  Hernandez teaches a tape measure wherein at least a portion of the grip swell volume (14) is configured proximate to a grip swell peak.



Referring to claim 15, Hernandez shows a tape measure, comprising a housing (12) at least in part covering a tape (32) selectively extendable from and retractable to a hook side (16) of the housing; said housing (12) having a back side that is substantially curved (Figure 1); said tape measure having a grip swell (14) with a grip swell side center region (Figure 1); said grip swell side center region having at least a portion which protrudes from a grip swell plane and projects at least in part to fill at least a portion of the gripping cavity of an operator (Figure 1).
In regards to claim 16, Hernandez discloses a tape measure wherein at least a portion which protrudes from a grip swell plane has a portion which is convex (See Figure 1).
Regarding claim 17, Hernandez sets forth a tape measure wherein at least a portion which protrudes from a grip swell plane has a portion which is a dome surface (Figure 1).
With respect to claim 20, Hernandez teaches a tape measure wherein at least a portion which protrudes from a grip swell plane is configured to fill at least in part the gripping cavity of an operator (Figure 1).
Regarding claim 18, Hernandez sets forth a tape measure wherein at least a portion which protrudes from a grip swell plane has a grip swell peak (Figure 1).
Regarding claim 19, Hernandez sets forth a tape measure wherein at least a portion which protrudes from a grip swell plane has a portion which is a dome peak (Figure 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 6, 7, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US Pub. No. 2011/0099828) in view of Buttigieg (US 1,658,667).
Hernandez discloses a tape measure as recited in paragraph 5 above.
Hernandez does not disclose the particular shapes, i.e. surface of revolution, a plurality of facets, a surface of revolution of a curve, and surface of revolution of a spline as recited in claims 3, 5, 6, and 7. Hernandez et al. does not disclose the particular grip swell volume as recited in claims 11 – 14.
Referring claims 3, 5, 6 and 7: In regards to claim 3, Hernandez teaches a tape measure wherein the grip swell surface has a convex/dome shape (Figure 1). Buttigieg discloses a tape measure comprising a housing (1) with a grip swell surface that can be considered as a surface of revolution/surface of revolution of a curve or spline (See Figure 2), the improved oval/spherical shape conforming to the users hand shape. The teachings of Buttigieg suggest making the shape of the tape housing of any desired well known shape in order to provide a novel or ornamental appearance (See lines 88-89). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hernandez by changing the shape of the tape measure housing to any desired well known shape in order to provide a novel or ornamental appearance (See lines 88 – 89).
grip swell surface has a convex/dome shape, a surface of revolution, or a surface of revolution of a curve or spline conforming a portion of the surface, absent any criticality, is only considered to be an obvious modification of the shape or configuration of the tape measure housing shape disclosed by Hernandez and Buttigieg that a person having ordinary skill in the art at the time the invention was made would have found obvious to provide since the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claims 11 - 12, the combination of Hernandez and Buttigieg shows a tape measure wherein the grip swell volume has a grip swell peak which is configured at a distance from the grip swell plane, but fails to specify a particular value for this parameter. However, to choose a 0.5mm maximum distance difference between the curves, absent any criticality, is only considered to be the “ optimum ” value of the maximum distance difference between the curves, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 ( CCPA 1980 ). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a distance of 0.3 cm, 0.7 cm or greater in order to provide the optimum size that fits most users hands.

In regards to claims 13 and 14, the combination of Hernandez and Buttigieg shows a tape measure wherein the dome has a volume range, but fails to specify a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a dome volume in a range of 1.60 cm³ to 146.14 cm³, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 10, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        ?